     Case 1:18-cr-00220-NONE-SKO Document 80 Filed 01/22/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      DANIEL DELGADO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00220-NONE-SKO
12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER
13     vs.
14     DANIEL DELGADO,                              Date: February 26, 2020
                                                    Time: 10:30 a.m.
15                     Defendant.                   Judge: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19    counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, and Assistant
20    Federal Defender Reed Grantham, counsel for defendant Daniel Delgado, that the sentencing
21    hearing currently scheduled for February 4, 2020, at 9:30 a.m. may be continued to February 26,
22    2020, at 10:30 a.m.
23           On December 16, 2019, Mr. Delgado entered a plea of guilty to Count 1 of the
24    Indictment. See Dkt. #44. On February 7, 2020, Probation filed its initial Presentence
25    Investigation Report (“PSR”) in this case. See Dkt. #60. On October 2, 2020, Mr. Delgado
26    submitted his informal objections to the PSR. See Dkt. #75-1. The matter is currently set for
27    sentencing on February 4, 2021, at 9:30 a.m. See Dkt. #78.
28           The parties remain in discussions regarding an issue that is not set forth in the PSR but
     Case 1:18-cr-00220-NONE-SKO Document 80 Filed 01/22/21 Page 2 of 2


 1    that is relevant for sentencing purposes. Additional time is needed for the parties to finalize
 2    discussions related to this issue. Defense counsel further requires additional time to discuss this
 3    issue in more detail with Mr. Delgado, prior to proceeding to sentencing.
 4            The requested continuance is made with the intention of conserving time and resources
 5    for both the parties and the Court. The government is in agreement with this request and the
 6    requested date is a mutually agreeable date for both parties. As this is a sentencing hearing, no
 7    exclusion of time is necessary.
 8                                                  Respectfully submitted,
 9                                                  McGREGOR W. SCOTT
                                                    United States Attorney
10
11    Date: January 21, 2021                        /s/ Angela Scott
                                                    ANGELA SCOTT
12                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
13
14                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
15
16    Date: January 21, 2021                        /s/ Reed Grantham
                                                    REED GRANTHAM
17                                                  Assistant Federal Defender
                                                    Attorney for Defendant
18                                                  DANIEL DELGADO
19
20                                                ORDER
21            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
22    set for Thursday, February 4, 2021, at 9:30 a.m. be continued to Friday, February 26, 2021, at
23    10:30 a.m.
24
      IT IS SO ORDERED.
25
26        Dated:      January 21, 2021
                                                            UNITED STATES DISTRICT JUDGE
27

28

      Delgado – Stipulation
      and Proposed Order
                                                        2
